Per curiam:
It is impossible to lay down definite rules for valuing a sugar plantation. Possibilities of disasters and losses, low prices and increase of cost of production enter into tbe estimate of values of such properties, and when those things occur the values are reduced accordingly. After careful examination of the somewhat diverse methods of valuing the property which are shown by the records in this case, and upon full consideration of the elements of value shown by the amount of sugar produced in the previous four years, its cost and net returns, as well as the manager’s evidence of the ordinary expense of keeping the plantation machinery and mill in order, we regard $5,000,000 as an appropriate value to place upon the property for purposes of taxation.
The decision of the tax appeal court is naodified accordingly.